Citation Nr: 0515782	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  98-09 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected left knee instability prior to December 
1, 1998.

2.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected left knee instability from December 1, 
1998, to include the issue of whether the reduction from 30 
percent to 20 percent effective December 1, 1998 was proper.

3.  Entitlement to an increased evaluation for degenerative 
joint disease of the left knee, currently evaluated as 10 
percent disabling.

4.  Entitlement to service connection for right knee 
instability secondary to the service-connected left knee 
instability.

5.  Entitlement to service connection for a left foot 
disorder secondary to the service-connected left knee 
instability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to May 
1984.

This appeal arose from rating decisions of the Waco, Texas, 
Department of Veterans Affairs (VA), Regional Office (RO).  

In July 1997, the RO assigned a 30 percent disability 
evaluation to the veteran's  service-connected left knee 
disorder, characterized as instability.  In May 1998, the RO 
issued a rating action which proposed to reduce the 
evaluation assigned to her left knee disability to 20 
percent.  In September 1998, a rating action was issued which 
reduced the evaluation assigned to 20 percent, effective 
December 1, 1998.  In March 1999, the Board of Veterans 
Appeals (Board) remanded this case for additional 
development.  

By decision dated in August 2003, the RO issued a rating 
action which continued the denials of increased evaluations 
for the left knee and which granted a separate 10 percent 
disability evaluation for the veteran's left knee arthritis, 
effective July 1, 1997.  In July 2004, the Board remanded 
this case pursuant to the veteran's request for a Travel 
Board hearing, which was conducted in February 2005.  

The issues of entitlement to an evaluation in excess of 20 
percent for the service-connected left knee instability after 
December 1, 1998; service connection for right knee 
instability and service connection for a left foot disorder 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to December 1, 1998, the veteran's left knee 
disorder was manifested by complaints of knee pain and none 
to minimal evidence of effusion; and full range of motion, 
intact ligaments, some crepitus, and occasional minimal 
tenderness on patellar compression.

2.  The veteran's left knee arthritis is manifested by x-ray 
evidence of minimal degenerative changes, with no evidence of 
occasional incapacitating exacerbations.


CONCLUSIONS OF LAW

1.  Prior to December 1, 1998, the criteria for an evaluation 
in excess of 30 percent for the service-connected left knee 
instability were not met.  38 U.S.C.A. §§ 1155, 5103A, 
5103(a), 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 
Part 4, including §§ 4.1, 4.2, 4.7, 4.10, Diagnostic Codes 
(DCs) 5256, 5257 (1998).  

2.  The RO complied with the procedural requirements for 
reducing the veteran's disability rating for left knee 
instability, to include providing proper notification of the 
proposal to reduce the disability rating and giving the 
veteran the opportunity to submit evidence.  38 C.F.R. § 
3.105(e) (2004).


3.  The criteria for an evaluation in excess of 10 percent 
for the service-connected left knee arthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5103(a), 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321(b)(1), Part 4, including §§ 4.1, 
4.2, 4.7, 4.10, DCs 5003, 5010, 5260, 5261 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A; see 38 C.F.R. § 3.159(c)(1) (2004).   


In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

In the present case, the veteran filed a substantially 
complete claim for an increased evaluation for her left knee 
disorder on March 26, 1997.  The RO issued a decision in July 
1997 which awarded a 30 percent evaluation for this disorder, 
a decision with which the veteran disagreed.  After that 
rating action was issued, the RO  provided notice to the 
claimant of what information and evidence must be submitted 
to substantiate the claim, as well as what information and 
evidence must be provided by the veteran and what information 
and evidence would be obtained by VA in May 2001.  The 
September 2002 supplemental statement of the case included 
the provisions of 38 C.F.R. § 3.159 (2002).  

During the February 2005 Travel Board hearing, the Acting 
Veterans Law Judge also engaged in a lengthy colloquy with 
the veteran to ascertain if there was any evidence not 
previously submitted that would substantiate her claim.  The 
veteran was also advised of the specific forms of evidence 
that would assist in substantiation of the claim.  She was 
afforded an additional opportunity to submit such evidence, 
but none was forthcoming.  Stuckey v. West, 13 Vet. App. 163 
(1999); Constantino v. West, 12 Vet. App. 517 (1999) 
((Relative to the regulatory duty of hearing officers under 
38 C.F.R. § 3.103(c)(2), to suggest the submission of 
evidence that the claimant may have overlooked and which 
would be supportive of the claim.)).    
Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  See Conway v. Principi, No. 03-7072 (Fed. Cir. 
Jan. 2, 2004).  

The issuance of the May 2001 letter to the veteran, 
subsequent to the issuance of the rating decision, is not 
prejudicial to the claimant.  The veteran was provided notice 
on several different occasions.  As noted above, the veteran 
was asked if she had additional evidence to present that 
would be pertinent to her claims.  The Board had requested 
copies of the veteran's VA treatment records, which were 
obtained and associated with the claims folder.  She has also 
been afforded VA examinations.  

Thus, the essential requirements as to VA's duty to notify 
and assist the claimant are met, and there is no prejudice 
which inures to the veteran upon present consideration of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  


The Merits of the Claims

The veteran argues that the September 1998 reduction of the 
left knee disability rating (from 30 to 20 percent) was 
unsupported by the facts.  She also contends that the 
severity of the left knee degenerative joint disease is not 
contemplated by the currently assigned 10 percent rating.

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeal will be denied.

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2003).  Separate diagnostic codes identify various 
disabilities.  See 38 C.F.R. Part 4.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2003).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, because the veteran's disability rating claim has 
been in continuous appellate status since the original 
assignment of service-connection, the evidence to be 
considered includes all evidence proffered in support of the 
original claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred. 38 U.S.C.A. § 1155 (West 2002). 
The Court has consistently held that when an RO reduces a 
veteran's disability rating without following the applicable 
regulations, the reduction is void ab initio. See Greyzck v. 
West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is 
required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2004); 
Brown v. Brown, 5 Vet. App. at 413, 420 (1993). These 
provisions impose a clear requirement that VA rating 
reductions be based upon review of the entire history of the 
veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991). 


Such review requires VA to ascertain, based upon review of 
the entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations. Thus, in any rating-
reduction case not only must it be determined that an 
improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work. See Faust v. West, 13 Vet. App. 342, 350 
(2000).  

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344 (2004). That section provides that rating agencies will 
handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension. 
However, the provisions of 38 C.F.R. § 3.344(c) specify that 
these considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and such is not applicable in this case.  

Generally, when reduction in the evaluation of a service- 
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons. The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore. The beneficiary must be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at the 
present level. 38 C.F.R. 
§ 3.105(e).

The factual record as to the claims at issue indicates that 
the veteran filed her claim for an increased evaluation for 
her left knee disorder on March 26, 1997.  Evidence from the 
one year period prior to this claim will be considered in 
determining whether entitlement to an evaluation in excess of 
30 percent prior to December 1, 1998 is warranted.  See 
38 C.F.R. § 3.400(o)(2).

The veteran submitted VA outpatient treatment records 
developed between 1996 and 1997.  These showed her complaints 
of left knee pain.  In a January 1996 VA treatment note, the 
veteran was noted to have complained of left knee pain, but 
her  knee was noted to be stable, without evidence of 
effusion.  In a September 1996 treatment note, her left knee 
was noted to be stable and range of motion was from 0 to 125 
degrees.  Similarly, a December 1996 treatment note indicates 
that there was no swelling or effusion present.  Although she 
reported that she occasionally had "give way" and locking, 
the examiner noted normal range of motion.  

In a May 1997 VA medical treatment note, there was noted no 
effusion, and the veteran's left knee was noted to have full 
range of motion, and tenderness over the patellofemoral 
joint.  In view of her continued reports, the veteran 
underwent 
left knee arthroscopy, which revealed chondromalacia.  

Subsequent to arthroscopy, a June 1997 VA treatment note 
indicates that her active range of motion was from 0 to 120 
degrees.  While she had crepitus, the examiner noted that the 
veteran had minimal discomfort on patellar compression.  In 
May 1997, the veteran again reported a painful left knee, but 
examination detected no effusion and the veteran's knee 
displayed a normal range of motion.  Approximately one month 
later, in July 1997, the examiner noted that the veteran's  
range of motion was from 0 to 110 degrees, but there was no 
crepitus.

VA afforded the veteran an examination in February 1998.  She 
reported that her knee pain had had a gradual onset, without 
any trauma.  She indicated that she had increased pain with 
prolonged standing, walking or running.  

Upon clinical examination, there was no evidence of swelling, 
effusion, or inflammation.  Palpation showed no tenderness, 
swelling, effusion, or increased heat.  Range of motion 
revealed no significant tenderness, but there was crepitus.  
The knee joint was stable.  Range of motion was from 0 to 120 
degrees.  The diagnosis was chondromalacia and 
osteoarthritis.  


A July 2001 VA examination of the veteran included an x-ray 
report of the left knee that noted that her knee was 
unremarkable for her age.  A VA examination of the veteran 
was conducted in June 2003.  The examination noted that there 
were no acute inflammatory signs.  There were no 
constitutional signs of arthritis.  An x-ray showed minimal 
to mild degenerative joint disease.


Left Knee Instability - Rating Reduction

As noted, by rating decision dated in July 1997, the 
veteran's left knee instability rating was assigned a 30 
percent disability rating under then-applicable rating 
provisions .  According to 38 C.F.R. Part 4, Diagnostic Code 
5257, a 30 percent disability evaluation is warranted for 
impairment of either knee, with severe recurrent subluxation 
or lateral instability.  A 40 percent disability evaluation 
is warranted when there is extremely unfavorable ankylosis of 
the knee, manifested by the knee ankylosed in flexion between 
10 and 20 degrees.  38 C.F.R. Part 4, Diagnostic Code 5256 
(1998).

The veteran's left knee is evaluated pursuant to Diagnostic 
Code 5257, which is not predicated on the loss of range of 
motion; therefore, the provisions of §§ 4.40 and 4.45 with 
respect to pain, do not apply.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).

Arthritis, due to trauma, and substantiated by x-ray findings 
is to be rated as degenerative arthritis.  38 C.F.R. Part 4, 
Diagnostic Code 5010 (2004).  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected  by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent is assigned with x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation is warranted with x-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations.  Id.

Flexion limited to 30 degrees or extension limited to 15 
degrees is needed to warrant a 20 percent disability under 
38 C.F.R. Part 4, Diagnostic Codes 5260, 5261 (2004).

Entitlement to an evaluation in excess of 30 percent for the 
veteran's service-connected left knee disability prior to 
December 1, 1998 has not been established.  In order to 
justify a 40 percent evaluation, the evidence would have to 
demonstrate that the affected knee joint is extremely 
unfavorably ankylosed in flexion between 10 and 20 degrees.  
See 38 C.F.R. part 4, DC 5256 (1998).  The evidence of record  
does not show the presence of such a degree of disability.  
In fact, the knee joint was not ankylosed in any position, as 
shown by the 0 to 120 degrees of motion on the February 1998 
VA examination, as well as the ranges of motion noted in the 
VA outpatient treatment records.  Therefore, an evaluation in 
excess of 30 percent prior to December 1, 1998 is not 
justified.

Because the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 30 percent 
prior to December 1, 1998 for the service-connected left knee 
instability, the appeal is denied.  


Left Knee Arthritis - Rating

After careful consideration of the veteran's contentions, the 
Board finds that entitlement to an increased evaluation for 
the veteran's service-connected left knee arthritis is not 
warranted.  While the veteran does suffer from arthritis of 
two major joints, namely the knees (see 38 C.F.R. 
§ 4.45(f)),there is no objective indication that this 
disorder has resulted in what could be described as 
occasional incapacitating exacerbations.  Multiple treatment 
records from VA do not demonstrate such exacerbations of the 
left knee arthritis and the most recent VA examination noted 
that the arthritis was minimal to mild in nature.  Nor is 
there any indication that the knee flexion is limited to 30 
degrees, or that extension is limited to 15 degrees, so as to 
justify a 20 percent evaluation pursuant to 38 C.F.R. Part 4, 
Diagnostic Codes 5260 and 5261, respectively.  Therefore, it 
cannot be found that the criteria for a 20 percent disability 
evaluation pursuant to 38 C.F.R. Part 4, Diagnostic Code 5003 
have been approximated.

Therefore, the preponderance of the evidence is against the 
veteran's claim for an increased evaluation for the service-
connected left knee arthritis.

In exceptional cases where the schedular evaluations are 
found inadequate, an extraschedular evaluation may be awarded 
commensurate with average earning capacity impairment due 
exclusively to the service-connected disability.  38 C.F.R. 
§ 3.321 (2004).  It is not found that this case presents such 
exceptional or unusual disability pictures inasmuch as there 
has been no demonstration of such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.


ORDER

An evaluation in excess of 30 percent for the service-
connected left knee instability prior to December 1, 1998 is 
denied.

An increased evaluation for left knee arthritis is denied.


REMAND

After reviewing the evidence of record, the Board finds that 
additional development is needed before a final determination 
can be made as to the claim for entitlement to an evaluation 
in excess of 20 percent for the service-connected left knee 
instability from December 1, 1998.  

The last examination of the veteran's knee was conducted in 
June 2003, approximately two years ago.  While the passage of 
time is not sufficient in and of itself to render an 
examination invalid, the veteran's assertions during her 
February 2005 hearing of increased instability and give-way 
warrant an updated examination to reflect the current degree 
of severity of the left knee disability.  In addition, the 
examiner had stated at the time of this examination that the 
file had not been available for review.  Therefore, the 
examiner would not have been able to review the degree of 
disability in relation to its history, as required by 
38 C.F.R. § 4.1 (2004), which states that "[i]t is thus 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history." As a consequence, it is found that another VA 
examination would be helpful in determining the current 
degree of disability resulting from the veteran's left knee 
disorder.

In the December 2004 rating action the RO denied entitlement 
to service connection for right knee and left foot disorders.  
In March 2005, the veteran submitted a statement which 
expressed disagreement with these denials.  The RO has not 
issued a statement of the case pertaining to these issues.  
When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1998).

Under these circumstances, this case will be REMANDED for the 
following:

1.  The veteran should be afforded a VA 
orthopedic examination of the left knee.  
The examiner should specifically note 
whether the veteran has slight, moderate, 
or severe recurrent subluxation or 
lateral instability of the left knee.  
All indicated special studies must be 
conducted.  A complete rationale for all 
opinions expressed must be provided.  

2.  The veteran and her representative 
should be provided a statement of the 
case pertaining to the issues of service 
connection for right knee and left foot 
disorders.  They should then be provided 
with an opportunity to respond.  If the 
veteran perfects her appeal by timely 
submitting a substantive appeal, the case 
should be returned to the Board for 
further appellate review. 


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


